IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT


                                           No. 96-50294
                                         Summary Calendar


DEBRA LYNN PATMORE,

                                                               Plaintiff-Appellant,


versus

TEXAS BOARD OF PARDONS AND PAROLES;
VICTOR RODRIQUEZ,
CHAIRMAN OF THE BOARD OF PARDONS AND PAROLES;
ALL EIGHTEEN MEMBERS OF THE PAROLE BOARD;
THOMAS MOSS, AMARILLO DIVISION,

                                                               Defendants-Appellees.

                                   ----------
                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. A-95-CV-744
                                   ----------
                                  October 28, 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

         Debra Lynn Patmore, # 603941, appeals the dismissal of her civil rights complaint

pursuant to 28 U.S.C. § 1915(d). Patmore contends that when the defendants denied her parole

review and release, they denied her due process and equal protection, that the Texas statutes in

effect at the time that her offense was committed created a liberty interest in parole, that her



         *
           Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
                                        No. 96-50294
                                            - 2 -

parole was denied in violation of the Ex Post Facto Clause, that she was being forced to serve her

sentence “two times over,” that she should be brought up for parole annually, and that her Eighth

Amendment right against cruel and unusual punishment was violated when she was denied parole.

We have reviewed the record and Patmore’s brief and AFFIRM the district court’s dismissal for

essentially the same reasons set forth by the district court. Patmore v. Texas Bd. of Pardons and

Paroles, No. A-95-CV-744 (W.D. Tex. April 8, 1996).